Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 1, the phrases “the absorption” and “the amount” lack antecedent basis. In addition, the phrase “determine of the absorption to determine the amount of protein” is indefinite since it is not clear what the absorption is being determined in. Is an absorption of the combination of the sample and the reagent being determined? On line 7 of claim 1, the phrase “characterized in that” should be changed to –wherein—so as to use standard U.S. claim terminology. On line 8 of claim 1, the phrase “the pH-value” lacks antecedent basis. On line 9 of claim 1, the phrases “the ratio” and “the absorption value” lack antecedent basis. On line 10 of claim 1, the phrase “the one” lacks antecedent basis and is indefinite since it is not clear whether this phrase refers to an absorption at a second wavelength. On line 11 of claim 1, the phrases “the photometric determination” and “the amount” lack antecedent basis. 
Claim 1 contains the trademark/trade name Coomassie Brilliant Blue.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the reagent used in the method to detect a protein in a sample and, accordingly, the identification/description is indefinite. See this same problem with the Coomassie Brilliant Blue G-250 recited in claims 6 and 13.
On line 2 of claim 6, the phrase “the formula” lacks antecedent basis. 
On line 1 of claim 7, the phrase “the Coomassie Brilliant Blue G-250 dye” lacks antecedent basis since the Coomassie Brilliant Blue G-250 recited in claim 6 is not referred to as a “dye”.   
On line 1 of claim 8, the phrase “the concentration” lacks antecedent basis. 
On line 1 of claim 11, the phrase “the alcohol concentration” lacks antecedent basis. 
Claim 12 is indefinite since it recites a use of the method of claim 1 for detecting protein in urine, serum, cerebrospinal fluid, foods or any other biologically derived fluid or extract, but does not recite how the method of claim 1 serves to perform this function. It is suggested to amend claim 12 to recite that the “sample containing protein” in claim 1 is one of urine, serum, cerebrospinal fluid, foods or any other biologically derived fluid or extract. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 2009/0298185, submitted in the IDS filed on March 27, 2019).
Jones et al teach of a reagent and a method for determining protein in a sample using the reagent. The reagent comprises a Coomassie Brilliant Blue dye such as Coomassie Brilliant Blue G-250 and an acid with a pKa of 0 to 4, preferably a pKa of 3 or less so that the reagent has a pH of -1 to 1, and more preferably a pKa in a range of about 1 to 3 so that the reagent has a pH of 0 to 1 (claim 13).  Therefore, the acid in the reagent can have a pKa of from 1-2, as recited in instant claim 13. Jones et al also teach that the reagent contains an alcohol as a solubilizing agent, wherein the alcohol comprises one of ethanol, methanol or propanol (claims 14-15). The Coomassie Brilliant Blue G-250 dye is present in the reagent in a concentration of about 0.001% to about 0.1% (w/v), and the alcohol is present in the reagent at a concentration of from 0.1% to about 10% (w/v). Jones et al teach that in a method of determining an amount of protein in a sample, a sample containing protein, such as biologically derived bovine serum albumin, is combined with the reagent comprising Coomassie Brilliant Blue G-250 and an acid with a pKa of 0 to 4 (i.e. including acids at a pKa of 1-2), and an absorbance of the sample is measured at a wavelength between 400-700 nm, and in particular at a wavelength of 595 nm. The measured absorbance corresponds to the amount of protein in the sample. See paragraphs 0013-0024, 0032-0033, 0078, 0103-0104 and 0115, and the claims in Jones et al. 
Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al (US 4,023,933, submitted in the IDS filed on July 2, 2019).
Bradford et al teach of a reagent and a method for determining protein in a sample using the reagent. The reagent comprises a Coomassie Brilliant Blue dye such as Coomassie Brilliant Blue G-250 and an acid having a pKa of from 1 to 2 (claim 13). The resultant dye-containing reagent solution has a pH of from -1 to 1, preferably from -0.5 to 0.5. Bradford et al also teach that the reagent contains an alcohol as a solubilizing agent, wherein the alcohol comprises one of ethanol, methanol or propanol (claims 14-15). The Coomassie Brilliant Blue G-250 dye is present in the reagent in a concentration of about 0.001% to about 0.1% (w/v), and the alcohol is present in the reagent at a concentration of from 0.1% to about 10% (w/v). Bradford et al teach that in a method of determining an amount of protein in a sample, a sample containing protein, such as biologically derived serum albumin, globulin, hemoglobin, etc., is combined with the reagent comprising Coomassie Brilliant Blue G-250 and an acid with a pKa of 1-2, and an absorbance of the sample is measured at a wavelength of 595 nm. The measured absorbance corresponds to the amount of protein in the sample. See the abstract, lines 34-68 in column 2, lines 1-45 in column 3, lines 1-14 in column 4, and the claims of Bradford et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al or Bradford et al in view of Vitzthum et al (US 2015/0219564, submitted in the IDS filed on July 2, 2019). For a teaching of Jones et al and Bradford et al, see previous paragraphs in this Office action. Both Jones et al and Bradford et al teach of a method for detecting an amount of protein in a sample comprising combining a biologically-derived sample fluid (claim 12) with a reagent comprising Coomassie Brilliant Blue G-250 (claims 1 and 6) and an acid having a pKa of between 1-2 (claim 7), wherein the reagent can have a pH between 0.85 and 1.1 (claim 1, since the reagents taught by Jones et al and Bradford et al have a pH between -1 and 1, which includes values in the range of 0.85 and 1.1), and measuring an absorbance of the sample combined with the reagent at a wavelength of 595 nm (i.e. in a first wavelength range of 580 nm-620 nm). Jones et al and Bradford et al fail to teach that a second absorbance measurement of the sample combined with the reagent is made at a second wavelength of between 520 nm to 370 nm, and that a ratio of the first absorbance to the second absorbance measurement is obtained as a measure of the protein in the sample. 
Vitzthum et al teach of a method for optically determining a protein, such as bovine serum albumin (BSA), in a sample using a reagent comprising Coomassie Brilliant Blue (CBB). The method comprises combining a sample containing bovine serum albumin with a Coomassie Brilliant Blue reagent having a pH between 0.18 and 1.55 (claims 1-3), measuring an absorbance of the sample at a first wavelength of 595 nm (i.e. a first wavelength between 580 and 620 nm, claims 1 and 4-5), measuring an absorbance of the sample at a second wavelength of 470 nm (i.e. a second wavelength of between 520 to 370 nm, claims 1 and 4-5), and obtaining a ratio or quotient of the measured absorbance values at the first and second wavelengths. Vitzthum et al teach that the ratio of the measurements taken at the first and second wavelengths (i.e. 595 nm and 470 nm) serves to provide a protein determination method which is more accurate and sensitive than that provided by only measuring an absorbance value of the sample combined with the reagent at a single wavelength (i.e. 595 nm). See paragraphs 0062-0063, 0071 and 0088 in Vitzthum et al. 
Based upon the combination of either Jones et al or Bradford et al and Vitzthum et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a second absorbance of the sample combined with the Coomassie Brilliant Blue reagent at a second wavelength of between 520 nm to 370 nm (i.e. 470 nm) in the methods taught by Jones et al and Bradford et al, and to obtain a ratio of the first absorbance (at 595 nm) to the second absorbance (470 nm) measurement as a measure of the protein in the sample in the methods taught by Jones et al and Bradford et al since Vitzthum et al teach that a ratio of absorbance measurements taken at first and second wavelengths (i.e. 595 nm and 470 nm) serves to provide a protein determination method which is more accurate and sensitive than that provided by only measuring an absorbance value of the sample combined with a Coomassie Brilliant Blue reagent at a single wavelength (i.e. 595 nm).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Grossberg et al who teach of an assay for proteins using Coomassie Brilliant Blue G-250 dye; Cast et al who teach of a total protein detection method; Wondrak who teaches of a method for staining a protein in a gel; Bickar who teaches of a method for determining a concentration of total protein in a solution using a Brilliant Blue dye; Shultz et al who teach of protein staining compositions which are derivatives of Coomassie dyes; Belisle et al who teach of a colloidal Coomassie stain; Gindler et al who teach of a method for determining protein using Coomassie Brilliant Blue G-250 dye; and Zor et al (article from Analytical Biochemistry, vo. 236, 1996, pages 302-308) who teach of a method for the linearization of the Bradford Protein Assay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 8, 2021